Citation Nr: 0622485	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-07 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to May 8, 1997, for 
the grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
December 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) that 
assigned an effective date of December 9, 1998, for the grant 
of service connection for the veteran's schizophrenia.

In February 2000, the RO awarded an earlier effective date of 
May 8, 1997, for the grant of service connection for the 
veteran's schizophrenia.  This did not satisfy the veteran's 
appeal.  In January 2001, the veteran testified at a hearing 
before an RO hearing officer.  A transcript of this hearing 
is associated with the claims folders.  


FINDING OF FACT

Neither a formal nor informal claim of entitlement to service 
connection for schizophrenia was received prior to May 8, 
1997.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 8, 1997, for 
a grant of service connection for schizophrenia have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 
C.F.R. § 3.159.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


Legal Criteria

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his representative, a Member of Congress, or 
some person acting as next of friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

An informal claim must be written.  Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of direct service connection 
will be the day following separation from active service or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 
3.400(b).  

The effective date for a grant of presumptive service 
connection will be the date entitlement arose, if a claim is 
received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C. 5110(a); 38 C.F.R. § 3.400(b).


Analysis

The veteran contends that he is entitled to an earlier 
effective date for service connection for schizophrenia 
because he was initially diagnosed with this disability in 
1976.  

The record reflects that the veteran's initial claim for 
service connection for schizophrenia was received on May 8, 
1997, and that he was granted service connection for the 
disability on a presumptive basis because it was manifested 
to a compensable degree within one year of his discharge from 
service.  These facts are not in dispute.  

Since the veteran's initial claim for service connection for 
schizophrenia was filed more than one year following his 
discharge from service, the earliest possible effective date 
for the award of service connection is the date of receipt of 
claim, the currently assigned effective date.  In essence, 
the pertinent facts in this case are not in dispute and the 
law is dispositive.  Consequently, the claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to May 8, 1997, for the grant of 
service connection for schizophrenia is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


